Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 11, 2004, which disqualified claimant from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as a nursing assistant at a nursing home until he was terminated in September 2003. His discharge was precipitated by a verbal altercation he had with a registered nurse during which he made threatening comments. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that his employment was terminated due to misconduct. He now appeals.
We affirm. We note that threatening conduct toward a coworker has been held to constitute misconduct disqualifying one from receiving unemployment insurance benefits (see Matter of Livadas [Commissioner of Labor], 3 AD3d 656, 656 [2004]; Matter of Mears [Commissioner of Labor], 308 AD2d 627, 627 [2003]). Here, claimant admitted that he became involved in an argument with the nurse over the use of a copy machine. Although he maintained that the nurse threatened him by stating that she was going to get him, the nurse indicated that claimant threatened her by telling her to watch her back and car. Inasmuch as the conflicting account of the incident presented an issue of credibility for the Board to resolve (see Matter of Rothstein [Commissioner of Labor], 306 AD2d 789, 790 [2003]; Matter of Shaw [Commissioner of Labor], 302 AD2d 655 [2003]), we find no reason to disturb its decision.
*757Cardona, P.J., Crew III, Peters, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.